ORDER

PER CURIAM.
Appellant, Larry D. Tucker, appeals his sentence following a jury verdict for unlawful possession of a concealable firearm, pursuant to Section 571.070.1(2) RSMo 1994. Appellant was sentenced as a prior offender to three years in the Missouri Department of Corrections.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 30.25(b).